DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 5, the applicant has used double inclusion with the recitation of a removable fastener on each of the respective distal ends in claim 5, after disclosing removable fasteners on each of the respective distal ends in claim 3, thereby rendering the metes and bounds of the claimed invention unclear and confusing.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. (2015/0069804).  Long et al. shows the use of a universal seat cover (10), comprising: a front upper portion; a rear upper portion, wherein the upper portions, in an overlapped condition, overlap along respective distal ends by a peripheral distance (Fig. 2), and wherein the distal ends are movable between the overlapped condition via removable fasteners (13) (on each of the distal ends), to an open condition providing a headrest opening (Fig. 3) dimensioned to slidably receive a headrest of a vehicular seat; and a front cover portion (11).  Regarding claim 2, Long et al. says the opening is about eighteen inches and can expand from which inherently encompass three to six inches in width. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long et al in view of Dudley et al.  Long et al shows all of the teachings of the claimed invention except the use of slot of a headrest support.  Dudley et al. shows the conventional use of headrest support slot (50) on a rear portion of a cover in order to allow a headrest support member therethrough. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cover of Long et al. with a headrest support slot as taught by Dudley et al. in to insure headrests of various sizes and supports can easily fit through while insuring an even snug fit.
Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 5,803,539 show features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
September 30, 2021